Monele, J.
The papers handed me on this motion are so illegibly written, that I am unable fully to read them. Especially the affidavit upon which the injunction was granted, so obliterated, interlined and defaced, as to render it unfit to go upon the files of the court. As far as I can understand anything from the papers, it appears that the only person on whom the injunction has been served is John T. Stewart, the attorney authorized by the defendant to foreclose the mortgage. Neither the injunction nor any paper in the suit has been served on the defendant. The defendant, therefore, is not under any restraint, and Stewart not being a party is not affected by the injunction. The injunction was granted on the 11th of February, and it appears that none of the papers in the suit have been filed as required by the rules of the court (rule 4). That is a sufficient reason for dissolving the injunction. The plaintiff’s proceedings have been irregular throughout. First, in presenting papers so illegible as to be incapable of being read. Second, in not serving the injunction and affidavit on the defendant; and third, in not filing the papers. If the last two reasons were not conclusive, I should be inclined to hold the first sufficient.
Motion granted, with $10 costs.